Frankenthaler, S.
The court is asked to decree payment of a portion of the estate to Frieda Bartusch who resides in the Russian Zone of Occupation of Germany. She has not appeared in the .proceeding or made any request for payment. The Secretary of the Treasury of the United States has made a determination ‘‘that postal, transportation, or banking facilities in general or local conditions in * * * the Russian Zone of Occupation of Germany, and the Russian Sector of Occupation of Berlin, Germany * * * are such that there is not a reasonable assurance that a payee in those areas will actually receive checks or warrants drawn against funds of the United States, or agencies or instrumentalities thereof, and be able to negotiate the same for full value.” (Code of Fed. Reg., tit. 31, § 211.3, subd. [a], as amd.; 16 Federal Register 1818.) The court will therefore direct her share to be deposited with the city treasurer for her benefit, subject to the further order of the court (Surrogate’s Ct. Act, § 269.)
The decree shall be corrected accordingly and resubmitted for signature.